           Case 3:20-cv-00137-TCB Document 17 Filed 10/05/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            NEWNAN DIVISION

RAFAELLA MOCELIN,
               Plaintiff,
       vs.                                    Civil Action No. 3:20-cv-00137-TCB
GEORGIA DANCE THEATRE, INC.,
GEORGIA ACADEMY OF DANCE, INC.,
and SHERRI DAVIS,
               Defendants.


                   JOINT MOTION FOR FLSA SETTLEMENT APPROVAL

   Plaintiff Rafaella Mocelin (“Plaintiff”) and Defendants Georgia Dance Theatre,

Inc.; Georgia Academy of Dance, Inc.; and Sherri Davis (“Defendants”)

(collectively, the “Parties”) jointly move the Court for an order approving the

Settlement Agreement executed by the Parties to resolve this FLSA action.

      I.       BACKGROUND

   This case involves claims for alleged unpaid minimum wages pursuant to

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) as well as

state-law claims for breach of contract and quantum meruit. Plaintiff filed this

action on August 7, 2020. The Parties have reached a settlement agreement

(Exhibit 1 hereto) and now seek the Court’s approval, as set forth below.



                                          1
           Case 3:20-cv-00137-TCB Document 17 Filed 10/05/20 Page 2 of 8




      II.      LEGAL PRINCIPLES

   There are two ways in which claims under the FLSA can be settled and released

by employees. First, 216(c) of the FLSA allows employees to settle and waive their

claims under the FLSA if the payment of unpaid wages by the employer to the

employee is supervised by the Secretary of Labor. See 29 U.S.C. 216(c) of the

FLSA; Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir.

1982). Second, in the context of a private lawsuit brought by an employee against

an employer under section 216(b) of the FLSA, an employee may settle and release

FLSA claims against an employer if the parties present the district court with a

proposed settlement and the district court enters an order approving the fairness of

the settlement. Id.; see also Sculte, Inc. v. Gandi, 328 U.S. 108, 66 S. Ct. 925, 928

n. 8, 90 L. Ed. 1114 (1946); Jarrad v. Southeastern Shipbuilding Corp., 163 F.2d

960, 961 (5th Cir. 1947). In detailing the circumstances justifying court approval of

an FLSA settlement in a litigation context, the Eleventh Circuit has stated as

follows:

               Settlements may be permissible in the context of a suit brought
               by employees under the FLSA for back wages because
               initiation of the action by the employees provides some
               assurance of an adversarial context. The employees are likely to
               be represented by an attorney who can protect their rights under
               the statute. Thus, when the parties submit a settlement to the
               court for approval, the settlement is more likely to reflect a
               reasonable compromise of disputed issues than a mere waiver

                                           2
        Case 3:20-cv-00137-TCB Document 17 Filed 10/05/20 Page 3 of 8




             of statutory rights brought by an employer’s overreaching. If a
             settlement in an employee FLSA suit does reflect a reasonable
             compromise over issues, such as FLSA coverage or
             computation of back wages that are actually in dispute, we
             allow the district court to approve the settlement in order to
             promote the policy of encouraging settlement of litigation.

Lynn’s Food Stores, 679 F.2d at 1354.

      III.   SETTLEMENT TERMS

   The Parties have agreed to Plaintiff’s general release of claims, non-

disparagement, and payment by Defendants of the gross amount of $26,630, of

which $8,120.70 will be paid as W-2 wages, $6,075.55 as Form 1099

“nonemployee compensation, $5,803.75 as form 1099 “other income,” and $6,330

in attorney’s fees and costs. The release will be effective on the 91st day following

Plaintiff’s receipt of payment in full, with a stipulation of dismissal to be filed by

Plaintiff within five days thereafter.

   Plaintiff estimates that a complete recovery at trial for her unpaid minimum

wages and repayment of fees would have resulted in damages totaling $23,372.38

exclusive of fees and costs. Thus, the $20,000 portion of the settlement to Plaintiff

represents an 85.6% recovery of her best-case recovery.

   The actual attorney’s fees accrued to date by Plaintiff’s counsel total

approximately $6,600, which does not include additional administrative work

required to obtain a final dismissal or any potential hearing on the present motion.

                                           3
         Case 3:20-cv-00137-TCB Document 17 Filed 10/05/20 Page 4 of 8




Of the $5,080 to be recovered in fees (i.e., $6,600 less $580 in costs) represents a

compromise of Plaintiff’s counsel’s fees of approximately 15%.

    The attorneys’ fees enumerated above are based on hourly rates of $425 for

members Charles Bridgers and Mitchell Benjamin, who performed limited

supervisory duties; $350 for associate Matthew Herrington who performed the

large majority of the work; $165 for senior paralegal Jessica Sorrenti who assisted

with damages calculations; and $125 for paralegal Sarah Toenes who was

responsible for coordinating service of process. These hourly rates have been

previously approved several times in this District as well as in the U.S. District

Court for the Middle District of Georgia.1

       IV.   COURT APPROVAL OF THIS FLSA SETTLEMENT IS
             WARRANTED

    This Court should approve the settlement between the Parties as reasonable and

fair. The proposed settlement arises out of an action brought by the Plaintiff

against her former alleged employer, and was adversarial in nature. Plaintiff and

Defendants have both been represented by experienced counsel.



1
 See Villa-Garcia v. Latin Mundo #2, Inc. et al., 1:17-cv-1834-TWT, Dkt. 23
(N.D. Ga.); Cooper, et.al., v. Parker Promotions, Inc., 4:17-cv-00116-CDL, Dkt.
65 (M.D. Ga.); Jackson v. American Disposal Service of Georgia, Inc., 1:19-cv-
04428-AT, Dkt. 33 (N.D. Ga.); Ogier v. M-Entertainment Properties, LLC et al.,
1:19-cv-00372-TWT, Dkt. 50 (N.D. Ga.).

                                          4
        Case 3:20-cv-00137-TCB Document 17 Filed 10/05/20 Page 5 of 8




   Plaintiff’s compromise of less than 15% of her maximum possible recovery is

reasonable given the inherent uncertainty in any litigation as well as the likely

lengthy delay that would precede a jury trial due to the large trial backlog created

by the ongoing COVID-19 pandemic.

   The Parties are resolving the matter in order to avoid the cost and time of

litigation, as well as the risks associated with continued litigation. The Parties each

conducted a significant investigation and undertook detailed legal and factual

analyses of the claims and defenses, including production and analysis of time and

pay records. The complexity of the legal and factual issues in this case would have

caused large and undue expenses for both Parties as preparing for this case for trial

or dispositive motions would have required numerous declarations, depositions,

witness preparation, and other time-consuming tasks.

   The Parties, through their attorneys, voluntarily agreed to the terms of their

settlement during mediation. All Parties were counseled and represented by their

respective attorneys throughout the settlement process. Counsel for both Parties

agree that, in their respective opinions, the settlement was fair and reasonable

under the circumstances. The Parties attest to the fairness and reasonableness of

their amicable settlement, and request that the Court approve the settlement and

administratively close this action pending dismissal by Plaintiff as provided for in


                                           5
        Case 3:20-cv-00137-TCB Document 17 Filed 10/05/20 Page 6 of 8




the Agreement. The Parties have further agreed that, other than the payments

explicitly provided for in the Settlement Agreement, each party is responsible for

their own attorneys’ fees and costs associated with this action.

      V.     CONCLUSION

   Based on the foregoing, the Parties respectfully request that this Court approve

their Settlement Agreement and administratively close this case pending later filing

of a stipulation of dismissal as anticipated in the Settlement Agreement.

Respectfully submitted this 5th day of October 2020,

DELONG, CALDWELL, BRIDGERS,                   GREENBERG TRAURIG, LLP
FITZPATRICK & BENJAMIN, LLC
                                              s/ Justin K. Victor
s/ Matthew W. Herrington                      Justin K. Victor
Charles R. Bridgers                           Georgia Bar No. 105516
Georgia Bar No. 080791
Matthew W. Herrington                         Terminus 200
Georgia Bar No. 275411                        3333 Piedmont Road, NE
                                              Suite 2500
101 Marietta Street                           Atlanta, Georgia 30305
Suite 2650                                    Tel.: 678.553.2169
Atlanta, GA 30303
(404) 979-3150                                victorj@gtlaw.com
(404) 979-3170 (facsimile)
charlesbridgers@dcbflegal.com                 Counsel for Defendants
matthew.herrington@dcbflegal.com

Counsel for Plaintiff




                                          6
        Case 3:20-cv-00137-TCB Document 17 Filed 10/05/20 Page 7 of 8




   Pursuant to LR 7.1, NDGa, the above-signed counsel certify that this motion

was prepared using Times New Roman 14-point font, one of the font and point

selections approved by the Court in LR 5.1, NDGa.




                                        7
        Case 3:20-cv-00137-TCB Document 17 Filed 10/05/20 Page 8 of 8




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

RAFAELLA MOCELIN,
              Plaintiff,
       vs.                                    Civil Action No. 3:20-cv-00137-TCB
GEORGIA DANCE THEATRE, INC.,
GEORGIA ACADEMY OF DANCE, INC.,
and SHERRI DAVIS,
              Defendants.

                                CERTIFICATE OF SERVICE

I certify that on this date I caused the foregoing document to be filed with the

Clerk via the Court’s CM/ECF system, thereby ensuring electronic service upon all

counsel of record.

Dated: October 5, 2020

                                               s/ Matthew W. Herrington
                                               Matthew W. Herrington
                                               Georgia Bar No. 275411




                                          8
